Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claims 1-20 are pending.
Claims 1 and 2 are currently amended.
Claims 3, 8-11, 13, 15 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 4-7, 12, 14, 16-18 and 20 as filed on October 12, 2021 are currently pending and under consideration are pending and under consideration to the extent of the elected species, e.g., the at least one kind of a disintegrator is carmellose and the at least one kind of a water-soluble polymer is sodium carmellose.

Withdrawn Objections / Rejections


Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1:  the apparent hyphen in “one-disintegrator” in the second line should be deleted.
Claim 1:  “the” should be inserted before “at least one disintegrator” in the second line.
Claim 1:  “an amount of the disintegrator” should recite “the amount of the at least one disintegrator” or “the amount of carmellose” because the at least one disintegrator is carmellose.  
Claim 2:  “an amount of the water-soluble polymer” should recite “the amount of the at least one water-soluble polymer” and “a range” should recite “the range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a solid preparation comprising at least one disintegrator that is carmellose present in an amount less than 23.2 wt% and at least one water-soluble polymer that is sodium carmellose (elected) or xanthan gum, and the properties of a disintegration starting time within 40 seconds and a cohesiveness index of 0.4 or more.  The specification at paragraph [0036] defines the disintegration starting time and the cohesiveness index:

    PNG
    media_image1.png
    314
    812
    media_image1.png
    Greyscale

The specification at paragraphs [0070]-[0071] describes the conditions for measuring the disintegration starting time and the specification at paragraphs [0072]-[0073] describes the method for measuring the cohesiveness index.  The cohesiveness index is an average of the stress measured at the tenth time divided by the stress measured at the sixth time upon a circumscribed protocol as described in paragraph [0073].  While the specification at paragraphs [0074]-[0083] describes five exemplary compositions characterized by the claimed properties, these species of of record) which discloses tablets comprising 95.6% of granules comprising 10% CMC (carmellose) and xanthan gum (Examples 1-2 at columns 13-14) as a sustained release excipient.  Because the specification does not indicate possession of compositions as claimed characterized by the claimed by the claimed properties and because the specification fails to correlate the claimed properties to the structure(s) responsible for the function(s), the claims fail to comply with the written description requirement.  See MPEP 2163.  Claims 2, 4-7, 12, 14, 16, 18 and 20 are included in this rejection because they depend from claim 1 and also because the additional features recited therein are not disclosed to generate the claimed properties.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This is a new matter rejection. 
Claim 1 as currently amended recites an amount of the disintegrator is 23.2% by weight or less.  Applicant’s Remarks cite to paragraphs [0052], [0074] and [0075] and Table 1 in support.  Paragraph [0051] of the substitute specification filed September 25, 2018 discloses the amount of the disintegrator is in a range of 0.1 to 70% by weight:

    PNG
    media_image2.png
    340
    898
    media_image2.png
    Greyscale

The disclosure of a bounded range does not support the unbounded, open-ended range newly claimed.  This is new matter.  Claims 2, 4-7, 12, 14, 16, 18 and 20 are included in this rejection because they depend from claim 1 and thus they are recite new matter.  Applicant may consider amending the amount of the at least one disintegrator to encompass the range of, for example, 1 to 23.2 wt% to obviate the new matter rejection.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s citation to the amendment of the claims to recite amounts of the at least one disintegrator / carmellose and, in a dependent claim, amounts of the at least one water-soluble polymer / sodium carmellose as obviating the written description rejection is acknowledged but is ultimately not found persuasive because the specification evidences the claimed properties belong to tablets comprising a specific / unclaimed, granular / extra-granular structure comprising a specific amount of specific granules / particulates tableted with a specific amount of extra-granular sodium carmellose.  The specification does not evidence any other configuration / amount of carmellose and sodium carmellose to possess the claimed properties which represent the swelling phenomenon disclosed.  Therefore, the rejection is properly maintained and made again.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 2012/0135991, published May 31, 2012).
Regarding claims 1 and 2
Fujiwara discloses particles intended for an orally rapidly-disintegrating tablet comprising (d) mannitol, (e) carboxymethylcellulose / carmellose and (f) a disintegrant (paragraphs [0013], [0018]-[0021] and [0080]-[0081]).  The carboxymethylcellulose is 1 to 20 wt% of the particle (paragraph [0037]).  The disintegrant is 1 to 20 wt% of the particle (paragraph [0038]).  The disintegrant is at least one selected from the group inclusive of carmellose sodium (paragraph [0083]).
Because Fujiwara anticipate solid dosage forms comprising amounts of carboxymethylcellulose / the at least one disintegrator as instantly claimed in amounts as instantly claimed and comprising amounts of sodium carboxymethylcellulose / the at least one water-soluble polymer as instantly claimed in amounts as instantly claimed, the particles of Fujiwara must also have a disintegration starting time and a cohesiveness index as instantly claimed because "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See 
Regarding claims 4 and 5
Fujiwara discloses particles comprising (d) mannitol (a sugar alcohol) (f) a disintegrant (paragraphs [0013], [0018]-[0021] and [0080]-[0081]).  The disintegrant is at least one or a mixture of at least two selected from the group consisting of a low-substituted hydroxypropyl cellulose, croscarmellose sodium, microcrystalline cellulose, carmellose calcium, hydroxypropyl starch, rice starch and carmellose sodium (paragraph [0083]).  Because Fujiwara exemplifies a closed group of 7 exemplary disintegrants, the combination of microcrystalline cellulose and carmellose sodium can be at once envisaged.  See MPEP 2131.02 III.  
Regarding claims 6, 14, 16 and 17
	Fujiwara discloses tablets comprising 15 to 90 wt% of the particles in combination with a medicament-containing particle (paragraph [0088]).  
Regarding claims 7, 18 and 20
	Fujiwara discloses tablets of suitable hardness, typically 30 to 70 N (abstract; paragraph [0100]).  

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramura et al. (WO 2014/046035, published March 27, 2014, as evidenced by equivalent US 2015/0238424, of record) in view of Akimoto et al. (JP 2007/197438, published August 9, 2007, as evidenced by the Google translation, of record).
	Hiramura teach an orally disintegrating tablet having excellent tablet hardness and disintegrability, and including a disintegrative particulate composition comprising a first disintegrator component of an acid-type carboxymethylcellulose (carmellose, the at least one kind of a disintegrator), a second disintegrator component, an excipient of a sugar or sugar alcohol, and crystalline cellulose (water-insoluble polymer) and comprising a medicinal as required by instant claims 4-7, 12, 14, 16 and 17.  Examples of sugars or sugar alcohols include inter alia mannitol (paragraph [0031]), as required by instant claim 5.  In general, the amount of the first disintegrator is 10 to 50 wt% of the particulate (paragraph [0034]).  The disintegrative particulates of Example 1 comprise 280 g mannitol, 75 g carmellose, 100 g of crystalline cellulose, and 40 g crospovidone; tablets comprise 99.5 parts of the granules and 0.5 parts magnesium stearate (paragraph [0062]).  The disintegrative particulates of Example 1 therefore comprise about 15 wt% carmellose (~= 75 / (280+75+100+40)) and the tablets of Example 1 also comprise about 15 wt% carmellose (~= 0.995 * 15).  
	The tablet has a hardness of 50 to 150 N and a disintegration time of in water of 10 to 30 seconds (paragraphs [0023] and [0054]; Tables; claim 4), as required by instant claims 7, 18 and 20.
	The tablet may further comprise various types of optional components for the purpose of adjusting various characteristics such as binding (cohesive) force (paragraph [0033]; also [0052]-[0053]).  
	Hiramura further teach the sodium salt of carboxymethylcellulose (sodium carmellose) is water-soluble and has been used for purposes of a binder (paragraph [0028]).
	Hiramura do not specifically teach or exemplify an embodiment comprising at least one kind of a water-soluble polymer that is sodium carmellose or xanthan gum as required by claims 1 and 2 and the elected embodiment, and Hiramura do not teach a cohesiveness index of 0.4 or more as required by claim 1.
	Hiramura do not teach 0.1 to 30 wt% of the at least one water-soluble polymer that is sodium carmellose as required by claim 2.

	Akimoto teach intraoral rapidly disintegrating tablets comprising drugs, water-soluble polymer such as sodium carboxymethylcellulose (sodium carmellose, the at least one kind of a water-soluble polymer), spherical grains containing D-mannitol, and at least one of carboxymethylcellulose or rice starch (title; abstract; claims).  The drug is present from about 0.1 to 35 wt% (claim 7).  The water-soluble polymer is present from about 1 to 30 wt% (claim 8).  The spherical particles are present from about 55 to 90 wt% (claim 9).  The tablet may further comprise a lubricant (claims 13-16).  The tablet disintegrates within 40 seconds and has a hardness of about 40 N or more (claim 19).  The tablets have good feeling, excellent hardness, low friability and chipping (abstract; page 3, 4th full paragraph; page 7, last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orally disintegrating tablets of Hiramura inclusive of the tablets of Example 1 to comprise a binder such as the water-soluble sodium salt of carboxymethylcellulose because Hiramura teach the tablets may further comprise such optional components.  There would be a reasonable expectation of success because Akimoto evidence the inclusion of water-soluble polymers inclusive of sodium carboxymethylcellulose in amounts from about 1 to 30 wt% yields intraoral rapidly disintegrating tablets that have good feeling, excellent hardness, low friability and chipping when combined with about 0.1 to 35 wt% drugs and about 50 to 90 wt% of mannitol particles.  
Because the combined teachings of Hiramura and Akimoto render obvious solid preparations as claimed comprising at least one kind of disintegrator that is carmellose and at least one kind of a water-soluble polymer that is sodium carmellose and because the combined teachings of Hiramura and Akimoto render obvious solid preparations as disclosed comprising 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant again states the claims are not obvious over Hiramura and Akimoto because there is no teaching, suggestion or motivation in Hiramura to use a water-soluble polymer that is sodium carmellose because the water-soluble polymer inclusive of sodium carmellose is not an essential component of Hiramura.  And Akimoto teaches D-mannitol of low density is essential.  Applicant concludes there the instant specification discloses a different purpose than the purpose of either Hiramura or Akimoto.  Applicant further concludes Akimoto cannot be used to evidence the reasonable expectation of success of using sodium carmellose as the binder in Hiramura because Akimoto only uses methylcellulose in the examples which teaches away from sodium carmellose.
	This remains unpersuasive because as set forth in the rejections and as acknowledged by Applicant Hiramura disclose it is known in the art to use a sodium salt of carboxymethylcellulose as a binder and Akimoto evidence the inclusion of such binders for spherical grains in intraoral rapidly disintegrating tablets.  That the sodium carmellose is not an essential / exemplified component of Hiramura is acknowledged, however, such is not required.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings of the prior art render obvious the inclusion of binders within particulate formulations for the purposes of binding the particles together into a tablet.  Hiramura expressly contemplate and embrace the presence of such optional components in at least paragraphs [0033] and [0052]-[0053] as set forth in the maintained grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619